DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The indicated allowability of claim 5 is withdrawn in view of the newly discovered reference(s) to Aimone et al. U.S. Pub. No. 2016/0077547.  Claim 5 has been amended, such that it is now broader than it was previously.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 17, 18, 19;  2, 3, 4, 5, 8, 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aimone et al. U.S. Pub. No. 2016/0077547 in view of Hann U.S. Pub. No. 2020/0133394 and Seo et al. EP 1 589 735 A2.   
Re:  claims 1, 17 and 18, Aimone teaches 
1. (Currently Amended) An information processing apparatus comprising: (“… there is provided training apparatus with an input device and a wearable computing device with a bio-signal sensor and a display to provide an interactive VR environment for a user…”; Aimone, [0028])
The wearable computing device is considered to be an information processing apparatus.
Aimone is silent, however, Hann teaches an information processing unit configured to change  a form of an avatar, which includes at least three forms occurring in series, from a previous form of the at least three forms (“User state information D3 includes information representing a mental state such as emotions (joy, anger, sorrow, and pleasure)... The user state estimating unit 333 estimates a state of the user based no vital data accumulated in the vital data D2 and on the correlation information database 324... Since vital data is transmitted in real-time from the server terminal 20 and an estimated state of the user changes from moment to moment, the avatar is favorably displayed by animation... The avatar creating unit 334 may change a form of the avatar A1 in accordance with a request transmitted from the user terminal 20... The avatar data creating unit 33 creates avatar data reflecting previous vital data in accordance with the position of the slider a15, and transmits the created avatar data to the user terminal 20.  Accordingly, the avatar A1 reflecting vital data on a period desired by the user is displayed on the user terminal 20.  Enabling past avatars A1 to be also displayed in this manner makes it possible for the user to check a time-sequential change of a state of health and the like.”; Hann, [0059], [0070], [0072], [0097], Fig. 10)
The form of the avatar may be changed by the avatar creating unit.  Fig. 10 illustrates an avatar that includes at least three forms, a form from 3 months ago, 2 months ago, 1 month ago and now (at least three forms occurring in series, from a previous form of the at least three forms).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Aimone by adding the feature of an information processing unit configured to change a form of an avatar, which includes at least three forms occurring in series, from a previous form of the at least three forms, in order to estimate the state of the user in real-time and display the estimation result on an avatar that reflects, in a more realistic manner, a state of the user, as taught by Hann. ([0020])  
Aimone teaches determined by a previous emotion estimation result to  a current form of the at least three forms on a basis of  a current emotion estimation result estimated on a basis of an electroencephalogram detected in response to reinforcement target behavior, and present the characteristics, (“Also the time before the stimulus is important to analyze as this provides a baseline to understand the impact of the VR event 430 on the user’s user state.  The VR event 430 can be considered as a stimulus and the biological signals are associated with the user’s user state 425 or in other words their response to the VR event 430.  Event Related Potential (ERP) are signals seen in a user’s brain signals in response to a stimulus such as an external audiovisual event.  EEG can be used to infer a user’s brain state to a VR event… These biological features calculated by the biological signal processing pipeline 345 can be correlated to the VR events 430 and are used by the user state estimator 325 along with other features extracted by 345 to estimate a user state 425… The user states 425 and desired user states 435 may compromise [sic] a large number of different brain states.  Some exemplary brain user states are… ability for emotional regulation… prior emotional states before performing…”; Aimone, [0088], [0090], Figs. 3-5)
The EEG (electroencephalogram) is used to estimate the user state (emotional state) of the user.  
(“The system… uses brain state data to help athletes and casual players perform better or nail a specific technique.  For example, Geoff (a user) wants to improve his golf swing.  He enters a VR “golf coaching” environment – a golf course is simulated using VR technology.  The VR headset (wearable device 105) also contains EEG sensors.  Geoff tees up and practices his swing in the VR environment.  As he get ready to swing (a VR event), EEG data is being collected.  This data is used to overlay mindfulness information, i.e., VR event 430, or feedback, on the training scenario.  For example, if Geoff is relaxed and focused, the image of the golf club will glow green; if he is distracted, it will glow red.  The glow and color is an example of real time or near real time feedback during the VR event.”; Aimone, [0107])
The golf club is considered to be the avatar.  For example, Geoff is wearing a VR headset that contains EEG sensors.  When Geoff reaches a certain level of mindfulness, such as being relaxed and focused, the golf club will glow green.  Thus, the golf club changes its appearance (form) from its previous appearance (form), based on the brain state or emotional state of the user, Geoff.  The mindfulness state of being relaxed and focused is considered to be reinforcement target behavior that is detected by the EEG and represented by the golf club changing its appearance (form) to glow green.  
Aimone, is silent, however, Hann teaches wherein the changing of the form to the current form occurs only after the form of the avatar changed to each form of the at least three forms preceding the current form, wherein each form of the at least three forms represents a stage of growth of the avatar, (“The avatar creating unit 334 may change a form of the avatar A1 in accordance with a request transmitted from the user terminal 20... The avatar data creating unit 33 creates avatar data reflecting previous vital data in accordance with the position of the slider a15, and transmits the created avatar data to the user terminal 20.  Accordingly, the avatar A1 reflecting vital data on a period desired by the user is displayed on the user terminal 20.  Enabling past avatars A1 to be also displayed in this manner makes it possible for the user to check a time-sequential change of a state of health and the like.”; Hann, [0097], Fig. 10)
The form of the avatar may be changed by the avatar creating unit.  Fig. 10 illustrates “The avatar growing event model is a model which changes a general image of the avatar when the avatar has reached a special state by using three types of information parameters which change based on the avatar emotion expression event model… In Fig. 9, S1 through S5 represent the short-term emotion states of the avatar expressed by the avatar emotion expression event model and L1 and L2 represent the growth status of the avatar expressed by the avatar growing event model.  When an avatar is set and the avatar emotion model is operated at a time point 621 in Fig. 9, the avatar emotion expression event model is operated to dynamically change the emotional states of the avatar as shown by S1 through S3 according to the use of the portable terminal… In the course of displaying the short-term emotion states as described above, when the emotion value of the avatar exceeds a predetermined value, such an exceeding is detected and the level for the avatar growing event model is changed from level L1 to level L2 at the time point 623.  When the level changes, the currently displayed avatar image set for the avatar growing event model can also be changed, so that the user can easily confirm the level change.”; Seo, [0071], [0078], Fig. 9)
Fig. 9 illustrates that when the emotion value exceeds a predetermined value (such as 
 	Aimone teaches wherein the information processing unit is implemented via at least one processor.  (“Fig. 10 shows an exemplary application for representing emotional avatars 1010, 1012 in a VR environment… Each user may have a wearable device 1002, 1004 with bio-signal sensors to provide bio-signal data to a device 1006, 10089 configured to generate a user state score.  The device 1006, 1008 may implement different operations such as EEG analysis, emotion estimation, emotion mapping, facial expression mapping, and facial expression analysis.  The device may include one or more processors configured to implement the various operations.”; Aimone, [0112], Fig. 10)
The wearable device (information processing unit) is implemented by a processor that performs operations such as emotion estimation.  
Claim 17 recites an information processing method (“… there is provided a training method implemented using an input device and a wearable computing device having or in communication with a processor, a bio-signal sensor and a display to provide an interactive virtual environment for a user… ”; Aimone, [0044])
Claim 18 recites a non-transitory computer-readable medium having embodied thereon a program (“Computer storage media may include volatile and non-volatile, removable and non-removable media implemented in any method or technology for storage of information, such as computer readable instructions… program modules… ”; Aimone, [0182])
Claim 19 is a system analogous to the apparatus of claim 1, is similar in scope and is rejected under the same rationale.  Claim 19 has additional limitations.  Re:  claim 19, Aimone teaches 
19. (Currently Amended) An information processing system comprising:  an electroencephalograph; (“… there is provided a perspective view of a training system 100 with a wearable device 105 and other computing device 160… The wearable device 105 is for example, a wearable headset worn on a user’s head… bio-signal sensors may be positioned along one or more of the straps to sense brainwave activity in the user through the user’s head…The facial bio signal sensors 130 measure, include electrical bio-signals such as EEG…”; Aimone, [0053], [0057], [0058], Fig. 1)
Fig. 1 illustrates that the wearable device, of the training system 100, includes facial bio signal sensors 130, which includes an EEG.  
 and an information processing apparatus, (“The wearable device 105 is for example, a wearable headset worn on a user’s head.  The computing device 150 of the wearable device 105 is configured to create a VR environment on the stereoscopic display 110… The wearable device 105 may further be in communication with another computing device, such as a laptop, tablet, or mobile phone such that data sensed by the headset through the sensors may be communicated to the other computing device for processing at the computing device… Sensors useable with the wearable device 105 may come in various shapes and be made of various materials… The sensors include one or more bio-signal sensors 120, such as electroencephalogram (EEG) sensors… ”; Aimone, [0057], [0067], [0068], Figs 1-2
Fig. 1 illustrates that the wearable device includes a computing device 150 (information processing apparatus) and Fig. 2 illustrates that the wearable device is in communication with another computing device 220 (information processing apparatus).  
wherein the electroencephalograph includes an electroencephalogram detection unit configured to detect an electroencephalogram in response to reinforcement target behavior by a user, (“For example, in response to a determination that the user has achieved a particular brain state, or maintained a particular brain state for a period of time, the wearable device may update the display to provide an indication of the determination (e.g., indicating to the user what brain state has been achieved, and, optionally for how long) and may further display an indication of a particular reward assigned to the user in response to the determination.”; Aimone, [0063])
Achieving a particular brain state or maintaining a particular brain state for a period of time is considered to be reinforcement target behavior.  Data from the EEG is detected that indicates that the user has achieved a particular brain state or maintained a particular brain state for a period of time.  Thus, this EEG data is detected in response to the user achieving a particular brain state.  
Re:  claim 2, Aimone teaches
2. (Currently Amended) The information processing apparatus according to claim 1, wherein the information processing unit  is further configured to present information used to urge the reinforcement target behavior,  the information processing apparatus further  comprise an electroencephalogram detection unit configured to detect the electroencephalogram at a predetermined timing based on a timing of executing the reinforcement target behavior. (“The system may recognize, score, and reward states of meditation, thereby optionally gamifying the experience for the user to provide further training… For example, in response to a determination that the user has achieved a particular brain state, or maintained a particular brain state for a period of time, the wearable device may update the display to provide an indication of the determination (e.g., indicating to the user what brain state has been achieved, and, optionally for how long) and may further display an indication of a particular reward assigned to the user in response to the determination.”; Aimone, [0063])
When the user achieves a particular brain state (reinforcement target behavior), the wearable device (information processing unit) may display a particular reward assigned to the user in response (presents information used to urge the reinforcement target behavior).  When the user has maintained a particular brain state (reinforcement target behavior) for a period of time (detect the electroencephalogram at a predetermined timing based on a timing of executing the reinforcement target behavior), the wearable device may display a particular reward assigned to the user.  
and the electroencephalogram detection unit is implemented via at least one processor. (“… there is provided a perspective view of a training system 100 with a wearable device 105 and other computing device 160.  The wearable device 105 has a stereoscopic display 110; bio-signal sensors 120; facial bio-signal sensors 130;… a computing device 150;… The other computing device 160 and the computing device 150 may be, for example, a computer, embedded computer, server, laptop, tablet, or mobile phone… The facial bio-signal sensors 130 measure, include electrical bio-signals such as EEG… the wearable device 105 may implement a method that may involve acquiring bio-signal measurement from a user using the bio-signal measuring sensor during a VR event.  The bio-signal measurement may include brainwave state measurement.  The wearable device 105 may process the bio-signal measurement, including at least the brainwave state measurement, in accordance with a profile associated with the user.”; Aimone, [0053], [0058], [0062])
The wearable device includes a computing device (which includes a processor) that acquires bio-signal measurement, such as brainwave state measurement (electroencephalogram detection unit is implemented via at least one processor).  
Re:  claim 3, Aimone teaches
3. (Currently Amended) The information processing apparatus according to claim 2, wherein the electroencephalogram detection unit  is further configured to detect the electroencephalogram at the timing of executing the reinforcement target behavior, during a period from timing before a predetermined time of the timing of executing the reinforcement target behavior to timing after a predetermined time of the timing of executing the reinforcement target behavior, or during a predetermined period from a timing of a predetermined time before the timing of executing the reinforcement target behavior. (“The system may recognize, score, and reward states of meditation, thereby optionally gamifying the experience for the user to provide further training… For example, in response to a determination that the user has achieved a particular brain state, or maintained a particular brain state for a period of time, the wearable device may update the display to provide an indication of the determination (e.g., indicating to the user what brain state has been achieved, and, optionally for how long) and may further display an indication of a particular reward assigned to the user in response to the determination.”; Aimone, [0063])
When the user has maintained a particular brain state (reinforcement target behavior) for a period of time (detects the electroencephalogram at a timing of executing the reinforcement target behavior), the wearable device may display a particular reward assigned to the user.  
Re:  claim 4, Aimone teaches
4. (Original) The information processing apparatus according to claim 1, wherein the avatar is a form of representation for causing a user to recognize the emotion estimation result. (“Fig. 10 shows an exemplary application for representing emotional avatars 1010, 1012 in a VR environment… Each user may have wearable device 1002, 1004 with bio-signal sensors to provide bio-signal data to a device 1006, 1008 configured to generate a user state score… The device may implement different operations such as EEG analysis, emotion estimation… The usage of the facial sensors… may allow for the mapping of a user’s expression to the face of their avatar 1010, 1012 in a VR environment… This can be augmented with brain signals from wearable devices 1002, 1004 to do emotion estimation by device 1008, 1006. This estimate can further augment a characters appearance in the VR environment as an example of feedback…”; Aimone, [0112], Fig. 10)
Fig. 10 illustrates emotional avatars for user A and user B.  Each user wears a wearable device with bio-signal sensors.  The wearable device provides EEG analysis and emotion estimation for the user and uses this information to augment the avatar’s facial expression, which represents the emotional state (emotion estimation result) of the user.  
Re:  claim 5, Aimone teaches
5. (Currently Amended) The information processing apparatus according to claim 1, wherein the characteristics  include at least one of an appearance of the avatar, displayed contents of a text format, voice, vibration, smell, a sense of touch, a sense of taste,  or a movement or an attitude in a case of using a robot. (“The training system 100… allows the opportunity to create a VR environment where users learn and practice sensitivity by engaging with characters in the VR environment where they wear their “emotions on their sleeve” (visually represented in real time via colour-coding, auras, icons, logos, avatars, etc.) based on determined user or brain states during VR events within the VR environment… Francine (a user) goes into an online VR gaming environment with her head-mounted display and EEG combo (wearable device 105).  Francine interacts with all kinds of characters in this world via in-game avatars (VR events 430).  Internal EEG-based states are visually overlaid on the avatar so Francine can see the emotional and mental state of the characters in real time, and they can see hers.  This is done by animating facial expressions perhaps even exaggerating them in a cartoon-like way with colour enhancement such as red scale for anger, and blue scale for sadness…”; Aimone, [0100])
The characteristics of the avatar include the appearance of the avatar, such as an exaggerated animated facial expression, a red color when the avatar is angry and a blue color when the avatar is sad.   
Re:  claim 8, Aimone teaches
8. (Currently Amended) The information processing apparatus according to claim 2, wherein the information processing unit  is further configured to present the information used to urge the reinforcement target behavior as a task. (“For example, Dennis has a hard time focusing in class and at home, when doing his homework.  Dennis’ parents download an app into his wearable computing device… to help him learn how to focus.  The application takes a gamified approach to developing attentional bandwidth.  It rewards Dennis with extra points and badges as feedback for completing tasks in a calm, focused frame of mind (desired brain state).”; Aimone, [0134])
Completing tasks in a calm focused frame of mind is considered to be the reinforcement target behavior.  The wearable device presents, for example, badges and extra points as a reward (presents the information used to urge the reinforcement target behavior as a task) for completing tasks in a calm, focused frame of mind.  
Re:  claim 9, Aimone teaches 
9. (Currently Amended) The information processing apparatus according to claim 1, further comprising:  an emotion estimation unit configured to analyze the detected electroencephalogram, determine a score indicating a degree of intensity or a ratio for each of a plurality of elemental emotions, and output the score as the emotion estimation result. (“The user state 425 and desired user states 435, for example, can be a label (e.g., drowsy), ordinal (e.g., high drowsy) or numerical (e.g., 0.78 probability of being drowsy).  For one VR event 430 over a period of time (specific VR event), there can be, for example, different user states 425 over that period of time… A user state score is the output of the compare between the user state 425 to the desired user state 435; the distribution can be, for example, a label, ordinal (e.g., high) or numerical.  The user state score is the brain state score where the user state is brain state data.”; Aimone, [0085])
The user state score can be numerical, such as 0.78 probability of being drowsy.  0.78 is a score that indicates a degree of intensity or a ratio of, for example, the drowsiness of the user. 
wherein the emotion estimation unit is implemented via at least one processor. (“Referring to Fig. 3 there is shown a system 300 view of an example implementation of the training system 100 of Fig. 1 with a user 305 wearing the wearable device 105.  The system 300 may include… biological signal processing pipeline 345; user state estimator 325;… The Biological Signal Processing Pipeline 345 includes three categories of components:  signal processing, feature extraction, and feature selection.  Each of the components uses the parameters of the user 305 from the user profile 335 to customize processing for that user… Feature extraction extracts measurements, variables, and mathematical transformation of measurements of the signal processed bio-signal data.  Feature selection selects the features of the bio-signal data that optimize the accuracy of the user state estimator 325 for predicting the brain state of the user... The user states 425 and desired user states 435 may compromise a large number of different brain states.  Some exemplary brain states are… ability for emotional regulation;… prior emotional states before performing;…”; Aimone, [0073], [0077], ][0090])
The user state estimator (emotion estimation unit) estimates the brain state or the emotional state of the user and is implemented by the biological processing pipeline (at least one processor).  
Re:  claim 20, Aimone teaches
20. (New) The information processing apparatus according to claim 1, wherein the information processing unit is further configured to present information used to change a current behavior to the reinforcement behavior different than the current behavior. (“The system… uses brain state data to help athletes and casual players perform better or nail a specific technique.  For example, Geoff (a user) wants to improve his golf swing.  He enters a VR “golf coaching” environment – a golf course is simulated using VR technology.  The VR headset (wearable device 105) also contains EEG sensors.  Geoff tees up and practices his swing in the VR environment.  As he get ready to swing (a VR event), EEG data is being collected.  This data is used to overlay mindfulness information, i.e., VR event 430, or feedback, on the training scenario.  For example, if Geoff is relaxed and focused, the image of the golf club will glow green; if he is distracted, it will glow red.  The glow and color is an example of real time or near real time feedback during the VR event.”; Aimone, [0107])
The golf club is considered to be the avatar.  For example, Geoff is wearing a VR headset that contains EEG sensors.  When Geoff reaches a certain level of .  
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aimone in view of Hann and Seo as applied to claim 1 above, and further in view of Sano et al. U.S. Patent No. 8,797,331.  
Re:  claim 15, Aimone is silent, however, Sano teaches 
15. (Currently Amended) The information processing apparatus according to claim 1, wherein the information processing unit  is further configured to cause a display unit to display a history image indicating a history of a change in the characteristics of the avatar. (“Figs. 3A, 3B and 3C illustrate a still state, a walking state, and a running state, respectively… Fig. 3D illustrates… a state in which the avatar is still and has a fast pulse using a heart symbol.  Fig. 3E illustrates… a state in which the avatar is running and has a fast pulse using a heart symbol.  Fig. 3F illustrates… a state in which the avatar is depressed using an expression… Information indicating the selected avatar (or information on the user’s state based on which the avatar is selected) may be stored as avatar-related information C (C1, C2, C3…) shown in Fig. 6B.  Further, avatar-related information C and position information PL may be stored in association with time-and-date information… Figs. 8A and 8B show cases in which items of data shown in Figs. 6A and 6B are reproduced and images represented by the reproduced items of data are displayed.  Fig. 8A shows an example in which a list of images represented by extracted items of data is displayed on the screen 14a of the display unit 14.”; Sano, col. 7, lines 29-38, col. 12, lines 38-46, col. 13, lines 36-41, Figs. 3A-3F, 6B, 7 and 8A)
Figs. 3A-3F illustrates multiple states of an avatar.  Fig. 8A illustrates the display of three images of the avatar, at different times on a particular day (indicating a history of change in the characteristics of the avatar).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Aimone by adding the feature of the information processing unit causes a display unit to display a history image indicating a history of a change in the characteristics of the avatar, in order to store this information and allow the information display apparatus to reproduce and display avatars representing the user’s states in the past, as taught by Sano. (col. 12, lines 47-49)  

Allowable Subject Matter
Claims 6-7, 10-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  None of the prior art teaches or suggests:  
From claim 6, “wherein the reinforcement target behavior includes photographing.”  Claim 7 depends from claim 6 and includes all of the limitations 
From claim 10, “store a number of times of specification of the predetermined emotion in a long-term change table for each of the plurality of elemental emotions.”  Claims 11 and 12 depend from claim 10 and include all of the limitations of claim 10.   
From claim 13, “wherein the reinforcement target behavior includes photographing, and the information processing unit is further configured to store an image captured by the photographing as a history in association with information regarding the characteristics of the avatar.”  Claim 14 depends from claim 13 and includes all of the limitations of claim 13.  
From claim 16, “wherein the information processing unit is further configured to cause a display unit to display a predictive image used to predict a change in the characteristics of the avatar on a basis of the emotion estimation results obtained a plurality of times.” 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Applicant’s arguments, see Amendment/Req. Reconsideration-After Non-Final Reject., filed 9/02/2021, with respect to the Objection to the Specification have been fully considered and are persuasive.  The Objection to the Specification of the previous fice Action has been withdrawn. 
Applicant’s arguments, see Amendment/Req. Reconsideration-After Non-Final Reject., filed 9/02/2021, with respect to Claim Interpretation under 35 U.S.C. § 112(f) for claims 1-3, 7-16, 18 and 19 have been fully considered and are persuasive.  The Claim Interpretation under 35 U.S.C. § 112(f) of the previous Office Action has been withdrawn.
Applicant’s arguments, see Amendment/Req. Reconsideration-After Non-Final Reject., filed 9/02/2021, with respect to the Claim Rejections under 35 U.S.C. § 102(a)(1) and 102(a)(2) for claims 1-4, 8, 9 and 17-19 have been fully considered and are persuasive.  The Claim Rejections under 35 U.S.C. § 102(a)(1) and 102(a)(2) of the previous Office Action have been withdrawn.
Applicant's arguments filed 9/02/2021 have been fully considered but they are not persuasive.  Applicant argues:  
“… although Aimone discloses that EEG data is collected and used to overlay VR event feedback by changing an image of a golf club to flow in different colors… such a change in the image of the golf club does not reflect a stage of growth.  Furthermore, in Aimone, the changing of the color of the golf club is not included in a series of changes in which the change of the color of the golf club occurs only after the golf changes to each form preceding the changing of the color in the series.  Accordingly, Aimone is completely silent regarding any changing of a form of an avatar to a current form that occurs only after the form of an avatar is changed to each from preceding the current form, each form representing a stage of growth of the avatar.  Accordingly, Aimone clearly does not teach or 
Examiner disagrees.  Hann and Seo teach the above limitations.  Hann teaches, “The avatar creating unit 334 may change a form of the avatar A1 in accordance with a request transmitted from the user terminal 20... The avatar data creating unit 33 creates avatar data reflecting previous vital data in accordance with the position of the slider a15, and transmits the created avatar data to the user terminal 20.  Accordingly, the avatar A1 reflecting vital data on a period desired by the user is displayed on the user terminal 20.  Enabling past avatars A1 to be also displayed in this manner makes it possible for the user to check a time-sequential change of a state of health and the like.” (Hann, [0097], Fig. 10).  The form of the avatar may be changed by the avatar creating unit.  Fig. 10 illustrates an avatar that has a current form at a15 (now) which occurs only after each of the three previous forms (at least three forms preceding the current form) of the avatar, which include a form from 3 months ago, a form from 2 months ago, a form from 1 month ago and a form representing now at a15 (at least three forms preceding the current form).  Each of the previous forms of the avatar represents a time-sequential change in the state of the health of the user.  And, Seo teaches, “The avatar growing event model is a model which changes a general image of the avatar when the avatar has reached a special state by using three types of information parameters which change based on the avatar emotion expression event model… In Fig. 9, S1 through S5 represent the short-term emotion states of the avatar expressed by the avatar emotion .  
Applicant's arguments filed 9/02/2021 have been fully considered but they are not persuasive.  Applicant argues:  
“… Aimone clearly fails to teach or suggest every element as recited by amended independent claim 1.  At least for the aforementioned reasons, claim 1 is not anticipated by Aimone under 35 U.S.C. § 102(a)(1) and 102(a)(2).  Claims 17-19 are related independent claims that are each also patentably distinguished over Aimone for similar reasons as discussed supra.  Claims 2-4, 8 and 9 are dependent claims that are each also patentably distinguished over Aimone at least in view of their respective dependencies, as well as for their additionally 
Examiner disagrees.  As discussed above, claim 1 has been rejected.  Claims 17-19, 2-4, 8 and 9 have also been rejected.  Please see the corresponding rejections.  
Applicant's arguments filed 9/02/2021 have been fully considered but they are not persuasive.  Applicant argues regarding claim 15:  
“… Aimone in view of Sano does not teach or suggest every element of the claimed invention.  As noted supra, Aimone fails to teach or suggest every element of independent claim 1, upon which claim 15 depends.  Sano fails to remedy the deficiencies of Aimone (taken alone or in combination), and in particular, Aimone in view of Sano would still fail to teach or suggest, inter alia, “wherein the changing of the form to the current form occurs only after the form of the avatar changed to each form of the at least three forms preceding the current form, [and] wherein each form of the at least three forms represents a stage of growth of the avatar,” as recited by claim 1… ”  Inasmuch as the asserted references, alone or in combination, lack all of the claimed elements of independent claim 1 and the claimed elements are more than a predictable variation of Aimone in view of Sano, prima facie obviousness under 35 U.S.C. § 103 cannot be established.  Claim 15 is a dependent claim that is also patentably distinguished over Aimone in view of Sano at least in view of its dependency as well as for its additionally recited elements.”
.  
Applicant's arguments filed 9/02/2021 have been fully considered but they are not persuasive.  Applicant argues:  
“New claim 20 has been added by this amendment.  Claim 20 is a dependent claim which depends from independent claim 1, and is also patentably distinguished over the cited references at least in view of its dependency as well as for its additionally recited elements.”
Examiner disagrees.  Claims 1 and 20 have been rejected.  Please see the corresponding rejections.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donna J. Ricks/Examiner, Art Unit 2612 




/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612